PRECEDENTIAL
     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 11-1743
                  _____________

CHARLES MCNAIR; THEODORE AUSTIN; DANIELLE
               DEMETRIOU;
        USHMA DESAI; JULIE DYNKO,

                                     Appellants,

                         v.

              SYNAPSE GROUP INC.

                                      Appellee.
                 _______________

   On Appeal from the United States District Court
          for the District of New Jersey
               (D.C. No. 06-cv-5072)
       District Judge: Hon. Jose L. Linares
                 _______________

                      Argued
                  January 10, 2012

Before: FUENTES, JORDAN, and NYGAARD, Circuit
                   Judges.
                   (Filed March 6, 2012)
                     _______________

Paul Diamond
1605 John Street - #102
Fort Lee, NJ 07024

Gary S. Graifman [ARGUED]
Kantrowitz, Goldhamer & Graifman
747 Chestnut Ridge Road - #200
Chestnut Ridge, NY 10977
Michael S. Green
Green & Associates
522 Route 18 - #5
P.O. Box 428
East Brunswick, NJ 08816
      Counsel for Appellants

Geoffrey W. Castello, III
Lauri A. Mazzuchetti
Vincent P. Rao, II
Kelley, Drye & Warren
200 Kimball Drive
Parsippany, NJ 07054

Thomas E. Gilbertsen [ARGUED]
Venable
575 7th Street, N.W.
Washington, DC 20004
      Counsel for Appellee
                     _______________




                            2
              ORDER AMENDING OPINION
                  _______________

JORDAN, Circuit Judge.

      IT IS NOW ORDERED that the above-captioned
opinion be amended as follows:

At the bottom of page 2, “Veneble” shall be deleted and
replaced with “Venable”.



                                   /s/ Kent A. Jordan
                                  Circuit Judge

Dated:       March 9, 2012
SLC/cc:      Geoffrey W. Castello, III
             Thomas E. Gilbersten
             Gary S. Graifman
             Lauri A. Mazzuchetti




                             3